                                                                                     a


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 JAMAL OMARI BROWN,                      CIVIL ACTION NO. 1:18-CV-1468-P
 Petitioner

 VERSUS                                  JUDGE DEE D. DRELL

 CALVIN JONES,                           MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                              MEMORANDUM ORDER

      Before the Court is a petition for writ of habeas corpus (28 U.S.C. § 2241) filed

by pro se Petitioner Jamal Omari Brown (“Brown”) (#13446-104). Brown is an inmate

in the custody of the Federal Bureau of Prisons (“BOP”), incarcerated at the United

States Penitentiary in Pollock, Louisiana. Brown challenges the calculation of his

sentence by the BOP.

I.    Background

      Brown was convicted of attempted sex trafficking of a minor. (Docket No. 1:16-

cr-20526, S.D. Fla.). He was sentenced to 121 months of imprisonment. (Docket No.

1:16-cr-20526, S.D. Fla.).

      Brown claims he did not receive proper credit against his federal sentence for

time spent in federal custody.

II.   Instructions to Amend

      A petitioner seeking relief under § 2241 “must first exhaust his administrative

remedies through the Bureau of Prisons.” Rourke v. Thompson, 11 F.3d 47, 49 (5th

Cir. 1993) (quoting United States v. Gabor, 905 F.2d 76, 78 n. 2 (5th Cir. 1990));
United States v. Cleto, 956 F.2d 83, 84 (5th Cir. 1992) (holding that exhaustion of

administrative remedies is a prerequisite to § 2241 relief). An exception to this

requirement may be made if the petitioner demonstrates “extraordinary

circumstances” such as the unavailability of administrative remedies, the

inappropriateness of the remedies, or the futility of pursuing such remedies. Fuller

v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). Exceptions to the exhaustion requirement

apply only in “extraordinary circumstances.” See Castano v. Everhart, 235 F. App’x

206, 207 (5th Cir. 2007) (citing Fuller, 11 F.3d at 62). The petitioner bears the burden

of demonstrating the inappropriateness or futility of administrative review. See

Fuller 11 F.3d at 62.

       Brown does not allege that he exhausted administrative remedies. Brown

should amend his petition to state whether he filed an administrative remedy

regarding the computation of his sentence and whether he appealed the denial of

relief through the regional and national levels. If so, Brown should provide copies of

the responses received at each level. If Brown did not exhaust, he must explain what,

if any, extraordinary circumstances prevented him from properly exhausting. See

Fuller, 11 F.3d at 62.

III.   Conclusion

       IT IS ORDERED that Brown amend his petition within thirty (30) days of the

filing of this Order to provide the information outlined above, or dismissal of this

action will be recommended under Rule 41(b) of the Federal Rules of Civil Procedure.




                                           2
      THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this ____
                                                                       20th

day of November, 2018.

                                        ____________________________________
                                        Joseph H.L. Perez-Montes
                                        United States Magistrate Judge




                                    3
